Title: From George Washington to Samuel Vaughan, 30 November 1785
From: Washington, George
To: Vaughan, Samuel



Dr Sir,
Mount Vernon 30th Novr 1785.

I have been honored with your favor of the 9th—& have received the pamphlet which you were so obliging as to send me, entitled “Considerations on the Order of Cincinnatus, by the Count de Mirabeau.” I thank you my good Sir, for this instance of your attention; but wish you had taken time to have perused it first, as I have not yet had leisure to give it a reading. I thought, as most others seem to think, that all the exceptionable parts of that Institution had been done away at the last general Meeting; but with those who are disposed to cavil, or who have the itch of writing strongly upon them, nothing can be made to suit their palates: the best way therefore to disconcert & defeat them, is to take no notice of their publications; all else is but food for declamation. There is not I conceive, an unbiased mind that would refuse the Officers of the late Army the right of associating for the purpose of establishing a fund for the support of the poor & distressed of their fraternity—when many of them it is well known are reduced to their last shifts by the

ungenerous conduct of their Country, in not adopting more vigorous measures to render their Certificates productive. That charity is all that remains of the original Institution, none who will be at the trouble of reading it can deny.
I have lately received a letter from Mr Vaughan (your son) of Jamaica, accompanied by a puncheon of rum, which he informs me was sent by your order as a present to me. Indeed my Dr Sir, you overwhelm me with your favors, & lay me under too many obligations to leave a hope remaining of discharging them. Hearing of the distress in which that Island, with others in the Wt Indies is involved by the late hurricane, I have taken the liberty of requesting Mr Vaughans acceptance, for his own use, of a few barrels of superfine Flour of my own manufacturing. My best respects, in which Mrs Washington joins, are offered to Mrs Vaughan, yourself & family, & with the highest esteem and regard, I am, Dear Sir &c.

G: Washington

